Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered. 
In the Instant Amendment, Claims 1-3 and 8 has/have been amended; Claims 1 and 8 are independent claims. Claims 1-9 have been examined and are pending in this application.
The rejections of claims 8 and 9 under 35 U.S.C 112(b) are withdrawn because of the amendment and the persuasive argument in the remarks (page 5).

Information Disclosure Statement
The information disclosure statement submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 6-9) that KURIYAMA does not disclose the configuration described in the presently amended claims. In particular, KURIYAMA does not disclose at 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Kuriyama does disclose or teach the above features:
a manual focus setting unit configured to set a focus lens position for a first object based on an instruction from a user (paras. 0076-0079, 0142-0152; an observation area manually inputted to focus from a user by a manual focus setting unit to set an in-focus plane position so that all objects within the observation area are all in-focus within a depth of field; 
operation (i) the user can manually set a small observation area only including segmented observation areas/objects A1-A3 that is configured to set a first in-focus plane position L for segmented observation areas/objects A1-A3 so that objects A1-A3 are all in-focus within a depth of field; 
after that, 
operation (ii) the user can manually set a larger observation area including segmented observation areas/objects A1-A5 that is configured to set a second in-focus plane position L for segmented observation areas/objects A1-A5 so that objects A1-A5 are all in-focus within a depth of field);

wherein the control unit controls the diaphragm and the focus lens such that both of the first object corresponding to the focus lens position set by the setting unit and the second object detected by the detection unit are included in depth of field (paras. 0147-0158; control the aperture and the focus lens such that all of the segmented observation areas/objects A1-A5 of a captured image are included in a depth of field in the operation (ii)).
For the reasons above, the Examiner respectfully submits that Kuriyama does disclose or teach the features as claimed in claims 1 and 8 and an adequate evidentiary basis to support a rejection under 35 U.S.C. § 102 is successfully established and proper as presented. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (US 20120197079).
Regarding claim 1, Kuriyama teaches An image capture apparatus (Fig. 10) comprising:
an image sensor (250) configured to capture a image, formed by an imaging optical system having a focus lens (230) and a diaphragm (240), and to output an image signal (Fig. 10);
a memory device configured to store a set of instructions (paras. 0161, 0162);
at least one processor configured to execute a the set of instructions to function (paras. 0161, 0162) as:
a manual focus setting unit configured to set a focus lens position for a first object based on an instruction from a user (paras. 0076-0079, 0142-0152; an observation area manually inputted to focus from a user by a manual focus setting unit to set an in-focus plane position so that all objects within the observation area are all in-focus within a depth of field; operation (i) the user can manually set a small observation area only including segmented observation areas/objects A1-A3 that is configured to set a first in-focus plane position L for segmented observation areas/objects A1-A3 so that objects A1-A3 are all in-focus within a depth of field; after that, operation (ii) the user can manually set a larger observation area including segmented observation areas/objects A1-A5 that is configured to set a second in-focus plane position L for segmented observation areas/objects A1-A5 so that objects A1-A5 are all in-focus within a depth of field);
a detection unit configured to detect a second object on the image captured by the image sensor (paras. 0067-0071; using a histogram method to detect/identify the segmented observation areas/objects A1-A5 [another one of A4/A5 is a second object] in the operation (ii));
a calculation unit configured to calculate an in-focus level of the second object detected by the detection unit based on an output signal of the image sensor after setting of the focus lens position by the manual focus setting unit (paras. 0067-0071; calculating an in-focus level for each of the objects A1-
a control unit configured:
to determine a diaphragm driving direction and a diaphragm driving amount based on the in-focus level of the second object calculated by the calculation unit (Fig. 5; paras. 0070, 0142-0144, 0153, 0083-0086; steps S2-S7 determining a driving aperture value/amount based on an in-focus level of the second object in a captured image to open/close the aperture in an opening/closing direction in the operation (ii));
to determine a moving direction of the focus lens based on the output signal of the image sensor (paras. 0138, 0154, 0142-0152; determining the in-focus plane position L using equation 19 based on an in-focus level of an observation area in a captured image where the in-focus plane position L determining an in-focus moving direction and a driving amount of the focus lens toward the in-focus plane position in the operation (ii)), and 
to determine a driving amount of the focus lens based on the diaphragm driving amount (paras. 0086, 0138, 0154, 0142-0152; determining the in-focus plane position L using equations 19 and 14; the in-focus plane position L is calculated based on a calculated depth of field where the calculated depth of field is calculated using the driving aperture value/amount; the in-focus plane position L determining an in-focus moving direction and a driving amount of the focus lens toward the in-focus plane position in the operation (ii)),
wherein the control unit controls the diaphragm and the focus lens such that both of the first object corresponding to the focus lens position set by the setting unit and the second object detected by the detection unit are included in depth of field (paras. 0147-0158; control the aperture and the focus lens such that all of the segmented observation areas/objects A1-A5 of a captured image are included in a depth of field in the operation (ii)).

Regarding claim 2, Kuriyama teaches the image capture apparatus according to claim 1, wherein the control unit is configured to set the diaphragm driving direction to an opening side if the in-focus level is a predetermined threshold value or more, and to set the diaphragm driving direction to a closing side if the in-focus level is less than the predetermined threshold value (Fig. 5; paras. 0070, 0142-0144, 0153, 0083-0086; steps S2-S7, S13 comparing the in-focus level with a threshold; and set the aperture to opening side or closing side as claimed).  

Regarding claim 3, Kuriyama teaches the image capture apparatus according to claim 2, wherein the control unit is configured to calculate the diaphragm driving amount such that the diaphragm driving amount is proportional to a difference between the in-focus level and the predetermined threshold value (Fig. 5; paras. 0070, 0142-0144, 0153, 0083-0086; steps S2-S7, S11-S13 the comparing the in-focus level with the threshold indicating a different between them; calculate a driving aperture value/amount such that the driving aperture value/amount is changed proportional to the difference).  

Regarding claim 6, Kuriyama teaches the image capture apparatus according to claim 1, wherein the control unit is configured to drive the diaphragm before driving the focus lens (Fig. 5; paras. 0150-0158; driving both the aperture and the focus lens together so that observation areas of a captured image are included in a depth of field; Thus, the driving order as claimed would happen sometimes during operations; or since the focus lens is driven based on the aperture, the aperture is driven before the focus lens).

Regarding claim 8, claim 8 reciting features corresponding to claim 1 is also rejected for the same reason as presented in claim 1. 

Regarding claim 9, Kuriyama teaches A non-transitory computer readable storage medium (paras. 0161-0170) storing a program that, when executed on an image capture apparatus, causes the image capture apparatus to perform the focusing adjustment method according to claim 8 (as presented in claim 8 or 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 20120197079) in view of Shimada et al (US 20150215521).
Regarding claim 4, Kuriyama teaches everything as claimed in claim 1. In addition, Kuriyama teaches wherein the control unit is configured:
to set a moving direction of the focus lens toward a focus lens position stored in a storage medium if the diaphragm is driven in a direction toward an opening side, and to 
but fails to teach
to minutely drive the focus lens by predetermined wobbling width to set the moving direction of the focus lens to a direction in which a high frequency component of an output signal of the image sensor increases.
However, in the same field of endeavor Shimada teaches
to minutely drive the focus lens by predetermined wobbling width to set the moving direction of the focus lens to a direction in which a high frequency component of an output signal of the image sensor increases (paras. 0110, 0115-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Shimada in Kuriyama to have to minutely drive the focus lens by predetermined wobbling width to set the moving direction of the focus lens to a direction in which a high frequency component of an output signal of the image sensor increases for improving focus adjustment while providing a higher quality image yielding a predicted result.

Regarding claim 5, Kuriyama teaches everything as claimed in claim 1. In addition, Kuriyama teaches wherein the control unit is configured:
to calculate a change amount of depth of field as the diaphragm is driven, from the diaphragm driving amount, and to calculate a focus lens driving amount 
but fails to teach
to calculate a focus lens driving amount such that a focus position is moved by a half of the change amount of the depth of field.
However, in the same field of endeavor Shimada teaches
to calculate a focus lens driving amount such that a focus position is moved by a half of the change amount of the depth of field (paras. 0110, 0115-0117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Shimada in Kuriyama to have to calculate a focus lens driving amount such that a focus position is moved by a half of the change amount of the depth of field for improving focus adjustment while providing a higher quality image yielding a predicted result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 20120197079) in view of Terada et al (US 20160127631).
Regarding claim 7, Kuriyama teaches everything as claimed in claim 1, but fails to teach
further comprising a gain control circuit, wherein the control unit is configured to drive the diaphragm to an opening side if a gain of the gain control circuit shows a predetermined threshold value or more.  
However, in the same field of endeavor Terada teaches
further comprising a gain control circuit, wherein the control unit is configured to drive the diaphragm to an opening side if a gain of the gain control circuit shows a predetermined threshold value 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Terada in Kuriyama to have further comprising a gain control circuit, wherein the control unit is configured to drive the diaphragm to an opening side if a gain of the gain control circuit shows a predetermined threshold value or more for providing a gain control allowing proper object brightness to be obtained yielding a predicted result.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukahori et al (US 5091742) teaches calculating a lens position and an aperture value which are capable of placing at least two of the plurality of objects in focus on the basis of the detected defocus states.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Quan Pham/Primary Examiner, Art Unit 2696